                        UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                                3:16-cr-221-MOC

UNITED STATES OF AMERICA,              )
                                       )
            vs.                        )
                                       )                            ORDER
ROBERT LESLIE STENCIL,                 )
                                       )
                  Defendant.           )
_______________________________________)

      THIS MATTER is before the Court on Defendant’s Motion for Compassionate

Release/Reduction of Sentence, (Doc. No. 554).

                                          ORDER

       IT IS, THEREFORE, ORDERED that within 20 days the Government shall file a

response to Defendant’s motion.



                                                 Signed: March 26, 2021




     Case 3:16-cr-00221-MOC-DCK Document 555 Filed 03/26/21 Page 1 of 1
